DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for claims 8, 9, 12, 13, and 14. The certified copy has been filed in parent Application No. IL 274697, filed on 5/14/2020. In addition, acknowledgment is made of applicant’s claim for provisional application under 35 U.S.C. 119 (e) for claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 15, 16, 17, 18, 19, and 20. The certified copy has been filed in parent Application No. 62/988,815, filed on 3/12/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “said 3D culture apparatus”. There is insufficient antecedent basis for this limitation in the claim. Claims 6, 7, and 8 recites “3D substrate” and there is no 3D culture apparatus recited in these claims, from which claim 9 depends. See MPEP 2173.05(e). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hariri (WO 2010/060031 A1). The rejection of claim 5 is further evidenced by Kapałczyńska (Kapałczyńska et al. “2D and 3D cell cultures – a comparison of different types of cancer cell cultures”, Archives of Medical Science, June 2018, 14(4): 910-919).
Regarding claim 1 and 2, Hariri et al. teaches methods and compositions for treating, managing, ameliorating or preventing diseases, disorders and/or conditions of the lung comprising administering placental cells to an individual in need thereof (page 1, Paragraph 0003, lines 1-3) where the placental cells are tissue culture plastic adherent multiponent cells referred to as placental stem cells (page 1, paragraph 0003, lines 6-7). Hariri et al. also teaches viral infection of the lung is a condition adjunct to rheumatoid lung disease (RLD) (page 3, paragraph 008, line 7).  Hariri et al. further teaches scarring of the lungs (pulmonary fibrosis) (page 19, paragraph 60, lines 5-6) which is a complication of the viral infection of the lungs. MPEP 2131.02 states that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus”. In the instant application, viral infection of the lungs is the species that anticipates the genus “viral infection”. 

Regarding claim 3, Hariri et al. teaches that the viruses include, without limitation, hepatitis B, hepatitis C, human immunodeficiency virus (types I and II), and herpesvirus (page 74, paragraph 0232, lines 5-7).

Regarding claims 4 and 11, Hariri et al. teaches that the pharmaceutical composition is suitable for intramuscular injection (page 27, paragraph 0081, lines1-3).

Regarding claim 5, Hariri et al. recites “During culture, the placental stem cells provided herein adhere to a substrate in culture, e.g. the surface of a tissue culture container (e.g., tissue culture dish plastic) and form a monolayer” (page 47, paragraph 0141, lines 4-6). “tissue culture dish plastic” is interpreted as a 2D structure. Kapałczyńska et al. further recites  “in adherent 2D cultures, cells grow as a monolayer in a culture flask or in a flat petri dish, attached to a plastic surface” (page 911, column 1, paragraph 5, lines 1-3).

Regarding claim 6, Hariri et al. teaches that when culturing placental ASC under appropriate conditions “they may form embryoid-like bodies, that is, three-dimensional clusters of cells grow atop the adherent placental stem cells layer”. This is interpreted as incubating placental ASC on a 3D substrate (page 48, paragraph 0142, lines 1-3).

Regarding claim 10, Hariri et al. teaches the donor from which the placental ASC are derived can be fully- or partially-allogeneic to the recipient (page 15, paragraph 0054, lines 3-4). 

Regarding claim 12, Hariri et al. teaches that the individual is administered a dose of about 200 million placental cells. Hariri et al. further recites “the dosage can vary according to the individual's physical characteristics, e.g., weight, and can range from 1 million to 10 billion placental cells, e.g., placental stem cells, per dose, preferably between 10 million and 1 billion per dose” (page 28, paragraph 0084, lines 1-4). So, Hariri et al. teaches 100-600 million of placental ASC.

Regarding claim 15, Hariri et al. teaches that the isolated placental stromal cells are CD29+, CD90+, CD73+, and CD105+ (page 33, paragraph 0097, lines 5-6 and paragraph 0099, lines 2-3).

Regarding claim 16 and 17, Hariri et al. teaches that the isolated placental stromal cells are CD34- (page 30, paragraph 0091, lines 3-4).

Regarding claim 18, Hariri et al. teaches that at least about 10%, at least about 20%, at least about 30%, and at least about 40% of cells in said cell population are isolated CD200+ (Page 33, paragraph 0100, lines 5-7).

Regarding claim 19, Hariri et al. teaches that at least about 60% of cells in said cell population are isolated CD200+ (Page 33, Paragraphs 0100, lines 5-7).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri (WO 2010/060031 A1), in view of Yanay (WO 2018/185584).

Regarding claim 7, the teachings of Hariri are explained above.
However, Hariri et al. fails to teach that placental ASC have been incubated on a 2D substrate, prior to incubating on a 3D substrate.
However, Yanay et al. teaches methods and compositions comprising placental ASC to treat subjects with lung injuries and respiratory distress syndrome (abstract) that can be viral (page 6, paragraph 2, lines 1-3). Yanay et al. further teaches that these cells have been incubated in a 2D adherent-cell culture apparatus, prior to the step of 3D culturing (claim 13 and page 26, paragraph 3, lines 2-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariri to incorporate the teachings of Yanay and further confirm that placental ASC have been incubated in a 2D adherent-cell culture substrate, prior to the step of 3D culturing. One would have been motivated to have done so because incubating ASC on 2D culture conditions followed by 3D culture conditions and isolating it from the spheroid conditions (3D) to use it for therapeutic applications, such as lung injury as taught by Yanay (page 37, paragraph 1, lines 3-4). Hariri and Yanay are both considered to be analogous to the claimed invention because they are in the same field of methods of treating lung injury.

Regarding claim 8, Hariri et al. further teaches that the cells are transferred to sterile tissue culture vessels either uncoated or coated with extracellular matrix (page 59, paragraph 0182, lines 3-4).
 However, Hariri et al. fails to teach that the 3D culture substrate comprises a fibrous matrix and is a synthetic adherent material, where the synthetic adherent material is selected from the group consisting of a polyester, a polypropylene, a polyalkylene, a polyfluorochloroethylene, a polyvinyl chloride, a polystyrene, and a polysulfone. 
However, Yanay et al. teaches that the 3D substrate is a synthetic adherent material (page 16, paragraph 4, lines 3-6). Yanay et al. further teaches that culturing on a 3D substrate refers to culturing for 5 days on a polyester fibrous matrix (page 23, paragraph 1, lines 4-5). Also, Yanay et al. teaches examples of adherent materials which may be used in accordance with this aspect include a polyester, a polypropylene, a polyalkylene, a polyfluorochloroethylene, a polyvinyl chloride, a polystyrene, a polysulfone (claim 17 and page 27, paragraph 2, lines 7-9 and lines 13-15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariri to incorporate the teachings of Yanay and further confirm that the 3D culture substrate comprises a fibrous matrix that is a synthetic adherent material selected from the group including include a polyester, a polypropylene, a polyalkylene, a polyfluorochloroethylene, a polyvinyl chloride, a polystyrene, a polysulfone. One would have been motivated to have done so Since each of Hairi and Yanay are directed to similar methods of culturing placental ASCs on matrix materials for use in treating lung injury, it would have been entirely predictable to have cultured the placental ASCs of Hairi on the polymeric matrix materials of Yanay. 

Regarding claim 9, the teachings of Yanay are explained above. Hariri et al. further teaches using a bioreactor for culturing the placental stem cells (page 60, paragraph 0187, lines 7-8). 
However, Hariri et al. fails to teach that 3D culture apparatus is in form of microcarriers, wherein said microcarriers are disposed in a bioreactor.
However, Yanay et al. further teaches that the 3D growth medium may be any medium suitable for growth of cells in standard tissue apparatus and/or a bioreactor can be used (page 9, paragraph 4). Yanay et al. also teaches that a perfused reactor is used wherein the perfusion chamber contains carriers selected from macrocarriers,
microcarriers, or both together (page 30, paragraph 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariri to incorporate the teachings of Yanay and further confirm that the bioreactor contains microcarriers that can be used to grow the cells in 3D culturing conditions. One would have been motivated to have done so since both Hariri and Yanay are directed to similar methods of culturing placental ASCs in a bioreactor for use in treating lung injury, it would have been entirely predictable to have cultured the placental ASCs in the bioreactor of Hairi containing the microcarriers in 3D culturing conditions of Yanay.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri (WO 2010/060031 A1), in view of Aberman (US 20130039892 A1).

Regarding claim 13, Hariri et al. teaches that the pharmaceutical composition comprising a population of placental stem cells derived from a single donor or multiple donors that are HLA-mismatched to the intended recipient (page 66, paragraph 0204 and paragraph 0205, line 1). Hariri et al. further teaches that the composition may be administered in multiple doses (page 4, paragraph 0014, lines 1-3).
However, Hariri et al. fails to teach that two donors are HLA-mismatched in human leukocyte antigen (HLA)-A or human leukocyte antigen (HLA)-B.
However, Aberman et al. teaches a pharmaceutical compositions comprising adherent stromal cells (ASCs) obtained from at least two donors (Abstract) and the at least two donors have at least two different HLA genotypes that are genotypes of at least one of the HLA-A and HLA-B (page 2, column 1, paragraph 0008, lines 1-5). This is interpreted as the two donors differ from each other in at least one allele group of HLA-A or HLA-B.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariri to incorporate the teachings of Aberman and further confirm that the two donors differ from each other in at least one allele group of HLA-A or HLA-B. One would have been motivated to have done so because creating a mixed ASC population containing ASCs with different HLA types derived from at least two placentas, and then transplant that mixed population into a recipient provides new and useful cell compositions and methods for therapeutic applications as taught by Aberman (page 1, paragraph 5, lines 8-17).

Regarding claim 14, Hariri et al. further teaches that the administrations of the pharmaceutical compositions of the placental ASC can take place within 1, 2, 3, 4, 5, 6, 7 8, 9 or 10 days of each other (page 25, paragraph 0079, line 1-8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hariri (WO 2010/060031 A1), in view of Raviv (US 2019/0002821 A1).

Regarding claim 20, the teachings of Hariri are discussed above. 
However, Hariri et al. fails to teach that more than 50% of the placental ASC express CD141.
However, Raviv et al. teaches more than 50% of the cells highly express CD141 (page 8, Column 2, paragraph 0083, lines 14-16) and Raviv et al. further teaches that these cells are adherent stromal cells that are placenta-derived (claim 17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hariri to incorporate the teachings of Raviv and further confirm that more than 50% of the placental ASC express CD141. One would have been motivated to have done so because placental ASCs were known to express CD141 and it would have been predictable to have used them in the method of Hariri. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11-26, 32 of copending Application No. 17/268795 in view of Bai (Bai, Shi et al., " Inflammatory pseudotumor associated with HSV infection of rectal vascular endothelium in a patient with HIV: a case report and literature review ", BMC Infectious Diseases , March 2020, 20:234)
Regarding claim 1, 2, and 3, claim 1 of copending Application No. 17/268795 teaches a method of reducing morbidity using a pharmaceutical composition by administering ASC in a subject exposed to a vesicant (blister agents) and copending claim 20 teaches that the ASC originate from placenta tissue. Blisters are complications of an infection. This is interpreted as a method of treating blisters.
However, claim 1 and 20 of copending Application No. 17/268795 fail to teach that the treated subject has a viral infection.
However, Bai, Shi et al. teaches that HSV-1 is a viral infection that causes ulcers and blisters (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have applied the copending method of treating a subject in claim 1 to treat a viral infection, such as HSV-1. One would have been motivated to have done so because the copending claim teaches a method of treating blisters and Bai, Shi et al. teaches a subject that suffers from blisters caused by a viral infection.
Regarding the additionally rejected dependent claim limitations, these limitations are recited in the additional copending claims 1, 10, 11-26, 32. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANAN ISAM ABUZEINEH whose telephone number is (571)272-9596. The examiner can normally be reached Mon- Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.I.A./Examiner, Art Unit 4171                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633